DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
Claims 30-40 and 42-43 are currently pending. 
Claims 40 and 42-43 are withdrawn. 
Claims 30-39 are rejected.   

Response to Amendment/Arguments
The Amendment filed 9/26/2022 is compliant with the requirements of 37 CFR 1.121(c), accordingly the amendment has been entered. Applicant’s arguments have been fully considered and are addressed below: 
35 USC § 103 Rejection
The rejection of claims 30-43 under pre-AIA  35 USC 103(a) for being obvious over Reischl in view of Andrews and further in view of DeLuca has been withdrawn upon further consideration. The rejection did not address how the prior art teaches the steps of “treating vitamin D3 with sulfur dioxide to produce two cyclic compounds, each protected via a silicon-protecting group; rearranging the silicon-protecting group compounds with sulfur dioxide extrusion via thermal isomerization” and “photochemically isomerizing the crystalline 1α-hydroxy-5,6-trans-vitamin D3 to yield 1α-hydroxy-vitamin D3”. The art cited (e.g., Andrews) teaches treating vitamin D3 with sulfur dioxide followed by the rearrangement process that occurs with SO2 extrusion. The product is then silylated, oxidized, photochemically isomerized and silyl-deprotected. However, the claimed invention requires silylation of the SO2-protected vitamin D3 derivative, followed by ring-opening/extrusion of SO2, oxidation, silyl-deprotection and then photochemical isomerization. Since the rejection did not address all of the claimed limitations as well as the order in which they must occur, the rejection has been withdrawn. A new obviousness rejection is presented below.

Restriction/Election
Applicant’s election of Group I (claims 30-39) without traverse in the reply filed on 7/17/2019 is acknowledged. Claims 40 and 42-43 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  

Priority
This application is a CON of 15/171,133, filed on 06/02/2016 (ABN), which is a CON of 13/381,671, filed on 04/11/2012 (ABN), which is a 371 of PCT/US2010/040365, filed on 06/29/2010, which claims benefit of PRO 61/222,470, filed on 07/01/2009.


Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 35 requires that “the yield of 1α-hydroxy-5,6-trans-vitamin D3 is at least about 30%.” This limitation does not appear in the specification. The specification (p. 6) teaches a “combined yield” of “approximately 30 to 40%”, but does not disclose a yield of “about 30%”. 

Claim Objections
Claims 30, 31 and 39 are objected to because of the following informalities:  
Claim 30, lines 3-4, recites “treating vitamin D3 with sulfur dioxide to produce two cyclic compounds, each protected via a silicon-protecting group”, which recitation has improper grammatical form. The following recitation is suggested: “treating vitamin D3 with sulfur dioxide to produce two cyclic compounds, then protecting the cyclic compounds with a silicon-protecting group”. The following recitation would also be proper: “treating vitamin D3 with sulfur dioxide to produce two cyclic compounds, then protecting each compound via a silicon-protecting group”. Appropriate correction is required.
Claim 30, line 5, recites “rearranging the silicon-protecting group compounds”, which is technically incorrect because the plain meaning of “silicon-protecting group compounds” represents silicon protecting groups, which is distinct from a silicon-protected compound. In light of the specification (e.g., Fig. 1), invention apparently requires rearranging silicon-protected compounds. It suggested that “silicon-protecting group compounds” be replaced with “silicon-protected compounds”. Appropriate correction is required.
Claim 30, line 7, recites “oxidizing 5,6-trans-vitamin D3”, which is technically incorrect. Since the 5,6-trans-vitamin D3 compound is protected with a silicon group, the compound being oxidized is actually a silicon-protected 5,6-trans-vitamin D3. This objection may be overcome by replacing “5,6-trans-vitamin D3” with “the 5,6-trans-vitamin D3” or with “silicon-protected 5,6-trans-vitamin D3”. Appropriate correction is required.
Claim 30, line 10, recites “isomerizng” which is a misspelling of “isomerizing”. Appropriate correction is required.
Claim 31, lines 3-4, recites a Markush grouping of solvents that is written in improper 
Markush format. The following proper format is suggested: “at least one solvent selected from 
the group consisting of n-heptane and heptanes, or a combination thereof.”
Claim 39, line 2, recites “isomerizng” which is a misspelling of “isomerizing”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 35-37 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.
Claim 35 recites “the yield of 1α-hydroxy-5,6-trans-vitamin D3 is at least about 30%.” The term “about” is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification teaches a “combined yield” of “approximately 30 to 40%”, but does not recite or disclose the meaning of “about 30%” yield. Would 28% yield fall within the limitation “at least about 30%” yield? Or is the lower limit 29% yield? Since a PHOSITA cannot determine the precise lower limit of the claimed yield range, the claim is indefinite.
Claim 36, line 3, requires dissolving 1α-hydroxy-5,6-trans-vitamin D3 in THF (referring to the crystalline product obtained after the deprotection step of claim 30), recovering solid 1α-hydroxy-5,6-trans-vitamin D3 , and then “treating the 1α-hydroxy-5,6-trans-vitamin D3 with heptane”. It is unclear which “1α-hydroxy-5,6-trans-vitamin D3” is being referenced in the limitation “treating the 1α-hydroxy-5,6-trans-vitamin D3 with heptane” because there are two occurrences of that chemical name. The compound being treated with heptane could be the recovered solid or the compound dissolved in THF. This ambiguity renders the claim indefinite. 
The following amendment (supported by page 6 of the specification) is suggested for overcoming the rejection: “treating the recovered solid 1α-hydroxy-5,6-trans-vitamin D3 with heptane”.
Claim 37 recites “the purity of 1α-hydroxy-5,6-trans-vitamin D3 is at least about 94.5%.” The term “about” is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification states “[t]he typical purity of 1α-hydroxy-5,6-trans-vitamin D3 is greater than 94.5%” (p. 6). This statement does not clarify the scope of “at least about 94.5%.” Would 93% purity fall within the claimed limitation? Or is the lower limit 93.5%, 94.0% or 94.4% purity? Since a PHOSITA cannot determine the precise lower limit of the claimed purity range, the claim is indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 30, 33, 35, 38 and 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Calverley et al. US 4,866,048 in view of Andrews et al. J. Org. Chem. 1986, 51, 1637-1638, in further view of De Luca et al. US 4,338,250, and in further view of Hesse US 4,263,215, as evidenced by Barton et al. J. Am. Chem. Soc. 1973, 95, 2748-2749, Kocienski et al. J. Chem. Soc. Perkin 1 1980, 1400-1404, and Morisaki et al. Chem. Pharm. Bull. 1975, 23, 3272-3278.
Andrews teaches allylic hydroxylation of silyl-protected vitamin D derivatives. For, example, cholecalciferol (a.k.a. vitamin D3) was subjected to “electrocyclic addition of SO2 (SO2/C6H6/H2O) followed by stereospecific thermal elimination of SO2 (EtOH, NaHCO3) from adducts 9a and 9b,”
    PNG
    media_image1.png
    303
    204
    media_image1.png
    Greyscale
, “to afford (5E)-cholecalciferol (5),” 
    PNG
    media_image2.png
    322
    291
    media_image2.png
    Greyscale
 . Silylation of 5 with TBDMSCl followed by hydroxylation with SeO2/NMO gave 16 (1α-hydroxy-(5E)-vitamin D3, wherein R1 is t-BuMe2Si, R2 is OH and R3 is H). Photochemical isomerization (light, acridine) and silyl deprotection (TBAF, THF) gave crystalline 1α-hydroxycholecalciferol (10). “In an analogous fashion ergocalciferol (3) and 25-hydroxycholecalciferol (4) were converted into crystalline lα-hydroxyergocalciferol (20) (31%) and lα,25-dihydroxycholecalciferol (21) (32%), respectively.” See, e.g., pp. 1635-1636 (citations omitted). 
Compared to the claimed process of preparing 1α-hydroxy-vitamin D3 (a.k.a. 1α-hydroxycholecalciferol), Andrews employs synthetic tactics that are nearly identical to those of claim 30, but in a different sequence of steps. 
Calverley provides a synthetic strategy like the first four steps of claim 30, except vitamin D2 instead of vitamin D3 is used as starting material and silyl deprotection occurs after photochemical isomerization. Calverley’s strategy is described as being a “most flexible” synthetic strategy for making vitamin D analogs. “In the reaction scheme, the triene moiety of the vitamin D nucleus is masked as the adduct with SO2 [] and the ring A hydroxyl groups are protected as tert-butyl-dimethylsilyl (t-BuMe2Si) ethers” (steps a and b). Treatment with NaHCO3 in boiling EtOH deprotects the triene (extruding SO2) (step c), and allylic oxidation with SeO2 (step d) provides the 1α-hydroxy-vitamin D product.

    PNG
    media_image3.png
    780
    1228
    media_image3.png
    Greyscale

See, e.g., col. 2 ll. 56-64, col. 3 ll. 20-27, col. 4 ll. 41-56 and col. 5-6.
DeLuca discloses a process for preparing 1α-hydroxy-vitamin D3 , which “exhibit[s] very high biological activity in vivo, and [] will have important utility in the treatment or prevention of a variety of calcium metabolism disorders...” The synthetic process “is highly advantageous because of its brevity and the ease with which it can be carried out.” The process is illustrated below, wherein X is H, OH, or protected-OH (such as an O-alkylsilyl derivative) and R is “any sidechain desired in the final product”:

    PNG
    media_image4.png
    245
    499
    media_image4.png
    Greyscale

The first step involves oxidizing the vitamin D starting material (I) (e.g., with SeO2 and a hydroperoxide) to produce the 1α-hydroxylated product of formula (II) (i.e., 1α-hydroxy-5,6-trans-vitamin D), which “is isomerized in a final step to the corresponding 1α-hydroxyvitamin D compound (5,6-cis double bond geometry) of general structure III as shown above. This isomerization is accomplished by known photochemical methods.” “Vitamin D compounds with protected hydroxy groups (e.g., O-acyl or O-alkylsilyl groups) are of course equally suitable as starting material for this 1α-hydroxylation process, such protecting groups being capable of ready removal, if the free vitamin sterol is desired, either after formation of the 1α-hydroxy-5,6-trans-vitamin D product or after the subsequent photochemical conversion step, by procedures well known in the art, e.g., [] hydrolysis in protic solvents for the removal of alkylsilyl groups.” For example, DeLuca isolated the hydroxylation product 1α-hydroxy-5,6-trans-vitamin D3 as a white powder after column chromatography. This product was isomerized to 1α-hydroxy-vitamin D3, which was obtained as a white powder after filtration (ether) and column chromatography (ethyl acetate/hexane). See, e.g., col. 1 ll.11-34; col. 2 ll. 11-45; col. 3 ll. 1-4, 20-27, 64-66; col. 4 ll. 2-3 and 35-49; col. 5 ll. 7-8 and 31-43; Example 1; and Example 3. 
DeLuca does not teach obtaining crystalline 1α-hydroxy-5,6-trans-vitamin D3, as required by the instant claims. However, a POSITA would have found it obvious to crystallize the 1α-hydroxy-5,6-trans-vitamin D3 product (that DeLuca obtained in Example 1) in view of Hesse.
Hesse teaches a selenium-mediated process for preparing 1-hydroxy-5,6-trans vitamin D compounds from 5,6-trans vitamin D via allylic oxidation “in relatively high yield” (“as high as 60%”). “[T]he course of the reaction may be monitored by, for example, thin layer chromatography.” The starting vitamin D compounds may have a protected hydroxyl group (e.g., TMS). In Example 2, vitamin D3 was oxidized to :a mixture of 1-hydroxy vitamins. Filtration from hexanes, gave as a white crystalline solid 1α,3β-dihydroxytrans-vitamin D3 (251 mg). High pressure liquid chromatography (HPLC) separation of the residue” provided additional 1α,3β-dihydroxytrans-vitamin D3 product as well as its three diastereomers in isolation. See, e.g., col. 1 ll. 66 to col. 2 line 66, col. 3 ll. 58-60, col. 4 line 68 to col. 5 line 2, and Example 2. 
Compared to the claims, Andrews reverses steps 2 and 3 (SO2 extrusion and silylation) as well as steps 5 and 6 (photochemical isomerization and deprotection); however, Calverley’s strategy employs the first four steps in the same sequence using vit D2 as starting material. 
Process Steps
Claim 30 
(from vit D3)
Calverley 
(from vit D2)
Andrews
(from vit D3, vit D2 or calcidiol )
DeLuca
(from vit D3, vit D2, calcidiol, etc. )
1
cyclization with SO2
cyclization with SO2
cyclization with SO2
--
2
silylation
silylation
SO2 extrusion/thermal isomerization
optional silylation
3
SO2 extrusion/thermal isomerization
SO2 extrusion/thermal isomerization
silylation
--
4
oxidation
oxidation, then side chain manipulation
oxidation
oxidation
5
silyl deprotection
photochemical isomerization
photochemical isomerization
optional silyl deprotection
6
photochemical isomerization
silyl deprotection
silyl deprotection
photochemical isomerization


A PHOSITA would recognize that Calverley’s strategy is equally applicable to vit D3 given the structural similarity of the two vitamins. Furthermore, DeLuca states that silyl deprotection and photochemical isomerization can occur in either sequence; Andrews exemplifies oxidation of the silyl-protected compounds; and, Hess teaches how to recrystallize 1α-hydroxy-5,6-trans-vitamin D3 from hexane. Subjecting crystalline 1α-hydroxy-5,6-trans-vitamin D3 to photochemical isomerization using DeLuca’s or Andrews tactics would have furnished the claimed 1α-hydroxy-vitamin D3 product. A PHOSITA would have found it obvious to conduct the claimed process by rearranging the order of process steps taught by Andrews, because Calverley, DeLuca and Hesse teach the option and viability of conducting the process steps in the order as claimed. This would have given the PHOSITA a reasonable expectation of successfully converting vitamin D3 to the 1α-hydroxy derivative as claimed. See MPEP 2144.04(IV)(C). 
The combined prior art renders obvious the claimed process as follows:
Claim 30, a method comprising:
treating vitamin D3 with SO2, 
protecting the hydroxyl with a silicon-protecting group, such as TBDMS or TMS,
thermal SO2 extrusion and isomerization to yield silicon-protected 5,6-trans-vitamin D3,
allylic oxidation to effect 1α-hydroxylation,
deprotecting the silyl group and crystallizing 1α-hydroxy-5,6-trans-vitamin D3, photochemical isomerization to yield 1α-hydroxy-vitamin D3.
Andrews is silent about the melting point range of 1α-hydroxy-vitamin D3, which the claims limit to “about 140-144ºC”. There have been several different melting point ranges disclosed in the prior art, such as 132-133 ºC (Barton 2749), 133-136ºC (Kocienski 1403), 135-136.5ºC (Morisaki 3278), 135-137ºC (Hesse 10), and 138-139.5ºC (Hesse 10). The claimed melting point range appears to overlap with or embrace the range(s) taught by Hesse because the term “about” in “about 140-144ºC” broadens the range to include nearby temperatures. Since the precise meaning of “about” is unclear, in the event the prior art melting point(s) are not encompassed or overlapped by the claimed range, a PHOSITA would still have found it obvious to obtain the claimed product having a melting range of 140-144ºC by further purifying the product. It is well known that impurities tend to lower the melting point of a substance; therefore a purer 1α-hydroxy-vitamin D3 product would have been expected to have a higher the melting point. A POSITA would have been motivated to improve the purity because it would have improved the biological properties of the pharmaceutically-active 1α-hydroxy-vitamin D3. 
Regarding claim 33, Andrews and DeLuca both prepared the 1α-hydroxy-vitamin D3 diastereomer that is 1α,3β,5Z,7E-9,10-secocholesta-5,7,10(19)-triene-1,3-diol.
Regarding claim 35, requiring a yield of “at least about 30%” of 1α-hydroxy-5,6-trans-vitamin D3 from the silyl deprotection and crystallization steps, since the deprotection-crystallization sequence would have been obvious in view of the cited references, a PHOSITA would have been able to achieve a yield of at least about 30% by routine experimentation. A PHOSITA would have been motivated to maximize the yield of 1α-hydroxy-5,6-trans-vitamin D3 because higher yields equate to more cost-effective processes, which is a strong incentive in the production of organic compounds, especially for large-scale processes.
Regarding claim 38, requiring at least 96% purity of 1α-hydroxy-vitamin D3, Hesse teaches separating 1α-hydroxy-vitamin D3 from its diastereomers by HPLC (Ex. 2). Hesse is silent regarding the precise purity obtained; however, a PHOSITA would have understood that HPLC separation of a product from all other components in a mixture implies the product is highly pure. Therefore, a PHOSITA would have likely obtained a purity of at least 96% using HPLC. However, in the event that at least 96% purity is not obtained, a PHOSITA would have found it obvious to further optimize the HPLC conditions as a matter of routine experimentation to improve the purity of 1α-hydroxy-vitamin D3 so as to enhance its pharmacological properties.
Regarding claim 39, drawn to monitoring the photochemical isomerization step by HPLC, a PHOSITA would have found it obvious to do so because Hesse teaches that the reaction can be monitored by TLC and that all of the isomers of  α-hydroxy-5,6-trans-vitamin D3 can be separately detected by HPLC. This teaching implies that HPLC, which is more accurate and quantitative than TLC, could be used to monitor the consumption and formation of the compounds involved in the isomerization process. 



Claims 31, 32, and 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Calverley et al. US 4,866,048, Andrews et al. J. Org. Chem. 1986, 51, 1637-1638, De Luca et al. US 4,338,250, and Hesse US 4,263,215, as evidenced by Barton et al. J. Am. Chem. Soc. 1973, 95, 2748-2749, Kocienski et al. J. Chem. Soc. Perkin 1 1980, 1400-1404, and Morisaki et al. Chem. Pharm. Bull. 1975, 23, 3272-3278, as applied to claim 30 in further view of:
DeLuca US 4,195,027, in further view of Hesse US 4,554,105, in further view of Paaren et al. J. Org. Chem. 1980, 45, 3253-3258, in further view of Vogel, A. I. (1996) Vogel’s Textbook of Practical Organic Chemistry 5th Edition. Prentice Hall, in further view of Wayback Machine webpage archive of “The Rotary Drum Filter”, captured May 19, 2001 [online], [retrieved on Nov. 3, 2022], retrieved from the internet <https://web.archive.org/web/20010519222442/http://www.solidliquid-separation.com/VacuumFilters/Drum/main.htm>  and in further view of Wayback Machine webpage archive of “The Rotary Drum Precoat Filter”, captured Aug. 11, 2001 [online], [retrieved on Nov. 3, 2022], retrieved from the internet <https://web.archive.org/web/20010811155608/http://www.solidliquid-separation.com/VacuumFilters/Precoat/main.htm>.
Claims 31-32 are drawn to the method of claim 30 further comprising purifying 1α-hydroxy-vitamin D3 by polish filtration and recrystallization via solvent exchange with n-heptane, for example. Claim 34 encompasses drum-drying the 1α-hydroxy-vitamin D3 and then mixing it with a carrier. 
DeLuca ‘250 purified 1α-hydroxy-vitamin D3 by filtration (ether) and column chromatography (ethyl acetate/hexane). Since DeLuca ‘250 is silent regarding the type of filter used, it is unknown whether a polish filter was employed. However, polish filtration is well-known and commonly in the art of purifying organic compounds on small and large scales. One of the most commonly used polish filters is diatomaceous earth (also called diatomite and or Celite). Other polish filters include perlite, cellulose and special ground wood. See, e.g., Rotary Drum Precoat Filter p. 1. Rotary drum precoat filters are designed for use with rotary vacuum drum filters, which are commonly used in the art and are “one of the oldest filters applied to the chemical process industry” for drum-drying of chemicals. See, e.g., Rotary Drum Filter p. 1. 
A PHOSITA wishing to scale up the production of 1α-hydroxy-vitamin D3 would have known that polish filtration and drum-drying were suitable for purifying 1α-hydroxy-vitamin D3. After filtration and drying, a PHOSITA would have further purified 1α-hydroxy-vitamin D3 either by chromatography or crystallization. See, e.g., DeLuca ‘027 (“la-hydroxyvitamin D [] is readily recovered in pure form by solvent extraction (e.g. ether) and chromatography and/or crystallization from a suitable solvent” (col. 9 ll. 3-6)) and Hesse ‘105 (“The 1β-hydroxy-material may be separated from the 1α-hydroxymaterial [sic] by conventional methods as chromatography or even by direct crystallisation” (col. 7 ll. 54-56)).
Hesse ‘105 teaches successful crystallization of 1α-hydroxy-vitamin D3 from a mixture of ether-hexane (1:9) and from hexane alone. Paaren et al. had success in crystallizing 1α-hydroxy-vitamin D3 from a pentane/ether mixture. (Paaren 3257) Since pentane and hexane are alkane homologs with similar solubilizing properties, a PHOSITA would have expected that the next alkane homolog, heptane (alone or in combination with ether), would be similarly suitable for successful crystallization of 1α-hydroxy-vitamin D3. In fact, Vogel teaches that ether, pentane and heptane are “[s]ome common solvents available for recrystallisation” (p. 136, Table 2.8). 
A PHOSITA wishing to optimize the crystallization conditions of 1α-hydroxy-vitamin D3 would have found it obvious to try heptane, because Vogel teaches it is “a frequently used recrystallisation solvent[]” and because hexane and pentane were shown to be successful as recrystallization solvents for 1α-hydroxy-vitamin D3. A POSITA would have expected that heptane alone or combined with ether would provide a reasonable expectation that crystalline 1α-hydroxy-vitamin D3 would be obtained, because DeLuca ‘027 teaches any suitable solvent can be used for crystallizing 1α-hydroxy-vitamin D3, and because similar solubilization properties would have been expected from pentane, hexane, and heptane since they are structural homologs. As part of routine crystallization optimization, a PHOSITA would have tried to substitute hexane or pentane with heptane in the prior art’s ether/hexane or ether/pentane solvent mixture, respectively, or to substitute hexane with heptane as the sole recrystallization solvent. 
Upon obtaining 1α-hydroxy-vitamin D3  of desired purity, a PHOSITA would have found it obvious to combine the pure product with a carrier due to 1α-hydroxy-vitamin D3  being “of great value in medicine” (Hesse ‘105 col. 7 ll. 46-48). Hesse ‘105 teaches a pharmaceutical composition comprising 1α-hydroxy-vitamin D3 “as active ingredient in association with a pharmaceutical carrier or excipient” (col. 8 ll. 23-29). Therefore, a PHOSITA would have been motivated to mix 1α-hydroxy-vitamin D3 with a carrier so as to enable its use in pharmaceutical or medicinal applications.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L AGUIRRE whose telephone number is (571)272-5592. The examiner can normally be reached 10 am-6 pm PST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH K McKANE can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Amanda L. Aguirre/Primary Examiner
Art Unit 1626